

Exhibit 10.1
NON-COMPETE AND CONFIDENTIALITY AGREEMENT
    This Agreement is made between Abigail E. Pringle (the “Executive”) and The
Wendy’s Company (the “Company” or “Wendy’s”).
1. PURPOSE. Executive is a senior executive of the Company and, as a result, has
been and will continue to be involved, at the highest level, in the development,
implementation, and management of Wendy’s business strategies and plans,
including those which involve Wendy’s finances, marketing and other operations,
and acquisitions. As a result, Executive has and will have access to Wendy’s
most valuable trade secrets and proprietary information. By virtue of this
unique and sensitive position, Executive’s employment by a competitor of Wendy’s
represents a material unfair competitive danger to Wendy’s and the use of
Executive’s knowledge and information about Wendy’s business, strategies, and
plans can and would constitute an unfair competitive advantage over Wendy’s. The
purpose of this Agreement is to formalize the agreements between Executive and
the Company to address these legitimate business interests.


2. CONFIDENTIALITY. Executive agrees that they will not at any time during their
employment and anytime thereafter, divulge, furnish, or make known or accessible
to, or use for the benefit of anyone other than Wendy’s, its subsidiaries
affiliates and their respective officers, directors and employee, any
information of a confidential nature relating in any way to the business of
Wendy’s or its subsidiaries or affiliates, or any of their respective
franchisees, suppliers or distributors. Executive further agree that they are
not subject to any agreement that would restrict them from performing services
to Wendy’s and that they will not disclose to Wendy’s or use on its behalf, any
confidential information or material that is the property of a former employer
or third party.


3. NONCOMPETE/NONSOLICITATION/EMPLOYEE NO-HIRE. Executive agrees that during
their employment with Wendy’s and either (x) in the event Executive’s employment
with Wendy’s is terminated without cause, for a period of eighteen (18) months
following such termination, or (y) in the event Executive’s employment with
Wendy’s is terminated for cause, for a period of twelve (12) months following
such termination:


(i) in any state or territory of the United States (and the District of
Columbia) or any country where Wendy’s maintains restaurants, Executive will not
engage or be engaged in any capacity, “directly or indirectly” (as defined
below), except as a passive investor owning less than a two percent (2%)
interest in a publicly held company, in any business or entity that is
competitive with the business of Wendy’s or its affiliates. This restriction
includes any business engaged in drive through or food service restaurant
business where hamburgers, chicken sandwiches or entree salads are predominant
products (15% or more, individually or in the aggregate, of food products not
including beverages). Notwithstanding anything to the contrary herein, this
restriction shall not prohibit Executive from accepting employment, operating or
otherwise becoming associated with a franchisee of Wendy’s, any of its
affiliates or any subsidiary of the foregoing, but only in connection with
activities associated with the operation of such a franchise or activities that
otherwise are not encompassed by the restrictions of this paragraph, subject to
any confidentiality obligations contained herein;


(ii) Executive will not, directly or indirectly, without Wendy’s prior written
consent, hire or cause to be hired, solicit or encourage to cease to work with
Wendy’s or any of its subsidiaries or affiliates, any person who is at the time
of such activity, or who was within the six (6) month period preceding such
activity, an employee of Wendy’s or any of its subsidiaries or affiliates at the
level of director or any more senior level or a consultant



--------------------------------------------------------------------------------



under contract with Wendy’s or any of its subsidiaries or affiliates and whose
primary client is such entity or entities; and


(iii) Executive will not, directly or indirectly, solicit, encourage or cause
any franchisee or supplier of Wendy’s or any of its subsidiaries or affiliates
to cease doing business with Wendy’s or any subsidiary or affiliate, or to
reduce the amount of business such franchisee or supplier does with Wendy’s or
such subsidiary or affiliate.


For purposes of this section, “directly or indirectly” means in Executive’s
individual capacity for their own benefit or as a shareholder, lender, partner,
member or other principal, officer, director, employee, agent or consultant of
or to any individual, corporation, partnership, limited liability company,
trust, association or any other entity whatsoever; provided, however, that
Executive may own stock in Wendy’s and may operate, directly or indirectly,
Wendy’s restaurants as a franchisee without violating sections (i) or (iii).


4. CONSIDERATION. The parties hereto acknowledge and agree that continued
employment of Executive by the Company, the compensation and benefits received
and to be received by the Executive in connection with Executive’s present and
future employment by the Company, and Executive’s receipt and continued receipt
of the Company’s confidential and proprietary information are consideration for
Executive’s execution and performance of this Agreement.


5. OTHER TERMS.


a.This Agreement represents the entire agreement and supersedes all prior and
contemporaneous agreements and understandings relative to the same subject
matter.


b.Executive acknowledges and agrees that this Agreement is not intended to and
does not modify the “at-will” nature of Executive’s employment. Executive
further acknowledges and agrees that, except as expressly stated herein, this
Agreement is not intended to and does not modify any other terms and conditions
of Executive’s employment, including Executive’s compensation and benefits or
the application of Wendy’s policies, such as the Executive Severance Pay Policy.


c.This Agreement may not be amended or changed unless set forth in writing
signed by a duly authorized officer of the Company and Executive. The failure of
either party to enforce any term of this Agreement shall not constitute a waiver
of any rights or deprive the party of the right to insist thereafter upon strict
adherence to that or any other term of this Agreement, nor shall a waiver of any
breach of this Agreement constitute a waiver of any preceding or succeeding
breach.


d.This Agreement shall be governed by Ohio law, without regard to conflict of
law principles.


e.This Agreement shall inure to the benefit of and be binding upon and
enforceable by the Company’s successors and assigns.


f.Executive acknowledges that the provisions of this Agreement are reasonable
and necessary to protect Wendy’s legitimate business interests. If any competent
authority having jurisdiction over this Agreement determines that any of the
provisions is unenforceable because of the duration or geographical scope of
such provision, such competent authority shall have the power to reduce the
duration or scope, as the case may be, of such provision and, in its reduced
form, such provision shall then be enforceable. The invalidity or
unenforceability of any provision of this Agreement shall not affect or limit
the validity and enforceability of the other provisions hereof. In the event of
Executive breaches their obligations under the post-employment restrictive
covenants, then the post-employment restricted period shall be tolled and
extended during the length of such breach, to the extent permitted by law.



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by duly authorized signatories:
EXECUTIVE:
Signature:
     /s/ Abigail E. Pringle
Name:
     Abigail E. Pringle
Date:
     October 27, 2020



THE WENDY’S COMPANY
By:
     /s/ M. Coley O’Brien
Name:
     M. Coley O’Brien
Title:
     Chief People Officer
Date:
     October 27, 2020




